Title: From John Adams to C. W. F. Dumas, 16 May 1783
From: Adams, John
To: Dumas, C. W. F.


Sir
Paris. May 16 1783

I thank you for yours of the 9th.
We remain here in the Same State of Indecision, which We have been in these Three Months, uninformed of every Thing in America uncertain of the System in England and unable to See one day before Us. My Situation is as pleasant as it has been for a long Course of Years Sure that whatever may be well done will be ascribed to other People, and that whatever Faults may be committed will be laid to me. But as We say in America my Back is broad enough to bear it all.
The Peace of Westphalia, is not a more curious History nor a more important one, than the Peace of Paris of 1782 or 1783 or 1784 or whenever it may be finished.— Whether the Secrets of it will ever come out or not I know not. But if they should they will appear very extraordinary.
I wish Mr Van Berckel Joy with all my Heart, and with the more lively Simpathy, as I hope to be married, once more, myself in a few Months, to a very amiable Lady whom I have inhumanly left a Widow in America for Eight Nine Years, with the Exception of a few Weeks, only.
Ask Madam Dumas, whether she thinks she has Patriotism enough, to consent that you should leave her for Nine Years Pro bono Publico? If she has she has another good Title to the Character of an Heroine.—
It gives me great Pleasure to see that our Friends Support themselves and their Cause so nobly. It is one of the Sweetest Consolations I have found in Life, to see that while We have been contending for our own Liberties, We have given an opportunity to Several other Nations for the Renovation of theirs.— We have the Satisfaction to reflect that We have Set an Example of political Liberty, religious Liberty and Commercial Liberty, before the Eyes of the present age, and that Mankind in general have shewn so good a Disposition to favour and to follow it.— May every Part of America and Europe, take care, not to loose, the Ground they have gained.
With great Esteem your most obedient
John Adams.

